--------------------------------------------------------------------------------

Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”), dated as of
June 30, 2009, by and between Allora Minerals, Inc., a Nevada corporation (the
“Company”), and each buyer identified on the Schedule of Buyers attached hereto
(collectively, the “Buyers” and each individually, the “Buyer”).

WHEREAS:

          A.      As of the date hereof, the Company has entered into that
certain Asset Purchase Agreement (the “Asset Purchase Agreement”), pursuant to
which the Company has agreed to purchase at the closing thereunder, all or
substantially all of the assets, and certain shares of the capital stock and
liabilities of, certain subsidiaries of EPOD Solar, Inc. (“EPOD”);

          B.      In connection with the Securities Purchase Agreement by and
among EPOD and the parties hereto dated as of June 30, 2009 (the “Purchase
Agreement”), EPOD agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Buyer the following securities:

          (i)                Senior Secured Convertible Debentures (the
“Debentures”), as described in the Purchase Agreement; and

          (ii)                Common Stock Purchase Warrants in the amount
described in the Purchase Agreement (the “Warrants”).

          C.      Pursuant to the Asset Purchase Agreement, the Company has
agreed to assume EPOD’s obligations under the Purchase Agreement, the
Debentures, the Warrants, and in the remaining Transaction Documents (as defined
in the Purchase Agreement) upon the closing of the Asset Purchase Agreement;

          D.      Prior or subsequent to the closing of the Asset Purchase
Agreement, the Debentures are convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), upon the terms and
subject to the limitations and conditions set forth in the Debentures, and each
of the Warrants is exercisable into shares of common stock of the Company, upon
the terms and conditions and subject to the limitations and conditions set forth
in the Warrants, all subject to the terms and conditions of the Purchase
Agreement; and

          E.      To induce the Buyer to execute and deliver the Purchase
Agreement, the Company agreed to provide certain registration rights under the
1933 Act (as defined below), and applicable state securities laws.

          NOW, THEREFORE, In consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyers hereby agree as follows:

--------------------------------------------------------------------------------

          1. DEFINITIONS.

          Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

           “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, or any similar successor statute.

           “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any similar successor
statute.

          “Additional Registration Statement” shall have the meaning ascribed to
it in Section 3(b) below.

          “Additional Registration Effectiveness Deadline” shall have the
meaning ascribed to it in Section 3(b) below.

          “Additional Registration Filing Deadline” shall have the meaning
ascribed to it in Section 3(b) below.

          “Business Day” shall have the meaning ascribed to it in the
Debentures.

          “Buyer” means the purchaser of Debentures and Warrants pursuant to the
Purchase Agreement specified on the signature page hereof, and any transferee or
assignee who agrees to become bound by the provisions of this Agreement in
accordance with Section 10 hereof.

          “Commission” means the Securities and Exchange Commission.

          “Cutback Shares” means any of the Target Registration Amount of
Registrable Securities not included in any of the Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the Staff pursuant to Rule 415.

          “Debentures” shall have the meaning set forth in the recitals.

          “Debenture Shares” means the shares of Common Stock issuable upon
conversion of the Debentures.

          “Effective Date” shall mean the date that the initial Registration
Statement is first declared effective by the Commission.

          “Effectiveness Period” means, as to any Registration Statement
required to be filed pursuant to this Agreement, the period commencing on the
Effective Date of such Registration Statement and ending on the earliest to
occur of (a) the second (2nd) anniversary of such Effective Date (provided that,
if the Registrable Securities are not eligible for resale under Rule 144 without
volume or other limitations as of such second (2nd) anniversary, such period
shall be extended for up to three (3) additional years until the Registrable
Securities become eligible for resale under Rule 144 without volume or other
limitations), (b) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the holders of the Registrable
Securities included therein, or (iii) such time as all of the Registrable
Securities covered by such Registration Statement may be sold by the Buyers
pursuant to Rule 144 as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Buyers.

2

--------------------------------------------------------------------------------

          “Effectiveness Deadline” shall mean, with respect to the Initial
Registration Statement, shall mean the sixtieth (60th) calendar day after the
date of closing of the Asset Purchase (as defined in the Purchase Agreement)
and, with respect to any Additional Registration Statements which may be
required pursuant to Section 3(b), the Additional Registration Effectiveness
Deadline; provided, however, that in the event the Company is notified by the
Commission that one or more of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
Business Day (as defined in the Debentures) following the date on which the
Company is so notified if such date precedes the dates otherwise required above.

          “Exclusion Period” shall have the meaning set forth in Section 3(p)
below.

          “Filing Deadline” shall mean the Initial Registration Filing Deadline,
or any applicable Additional Registration Filing Deadline.

          “FINRA” shall mean the Financial Industry Regulatory Authority (f/k/a
the National Association of Securities Dealers, Inc.).

          “Initial Registration Filing Deadline” shall mean, with respect to the
Initial Registration Statement required hereunder, not more than thirty (30)
days following the date of closing of the Asset Purchase (as defined in the
Purchase Agreement).

          “Initial Registration Minimum” means a number of Registrable
Securities equal to the lesser of (i) the total number of Registrable
Securities, and (ii) the maximum number which would enable the Company to
conduct such offering in accordance with the provisions of Rule 415 as advised
by the Staff in a written comment letter or otherwise (which number shall be no
less than thirty percent (30%) of the number of issued and outstanding shares of
Common Stock that are held by non-affiliates of the Company on the day
immediately prior to the filing date of the Initial Registration Statement,
unless the Staff expressly requires otherwise).

          “Initial Registration Statement” shall have the meaning set forth in
Section 2(a) below.

           “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

3

--------------------------------------------------------------------------------

          “Purchase Securities” shall have the meaning ascribed to it in the
Purchase Agreement.

          “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Registration
Statements in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement by the
Commission.

          “Registrable Securities,” for a given Registration Statement, means
(a) or issuable upon exercise of or otherwise pursuant to the Warrants, (b) all
Debenture Shares issued or issuable upon conversion of or otherwise pursuant to
the Debentures, (c) any shares of capital stock issued or issuable as a dividend
on or in exchange for or otherwise with respect to any of the foregoing, (d) any
additional shares of Common Stock issuable in connection with any anti-dilution
provisions in the Warrants or the Debentures (in each case, without giving
effect to any limitations on exercise set forth in the Warrants or the
Debentures), and (e) any other shares of Common Stock issued pursuant to the
terms of the Purchase Agreement, the Warrants, the Debentures, this Registration
Rights Agreement or any other Transaction Document (as defined in the Purchase
Agreement), and (f) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

          “Registration Failure” shall have the meaning set forth in Section 4
below.

          “Registration Failure Liquidated Damages” shall have the meaning set
forth in Section 4 below.

          “Registration Statement(s) means a registration statement(s) of the
Company under the 1933 Act.

          “Registration Trigger Date” shall have the meaning set forth in
Section 3(b) below.

          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the 1933 Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

          “Rule 415 Eligible” shall have the meaning set forth in Section 2(a)
below. “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
1933 Act, as such Rule may be amended or interpreted from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

          “SEC Guidance” means (i) the Securities Act, and (ii) any
publicly-available written or oral guidance, comments, requirements or requests
of the Staff.

4

--------------------------------------------------------------------------------

          “SEC Share Reduction” shall have the meaning ascribed to it in Section
2(a) below.

          “Staff” means the staff of the Commission.

          “Target Registration Amount” shall have the meaning set forth in
Section 2(a) below.

          “Target Registration Shortfall” shall have the meaning set forth in
Section 2(a) below.

          “Target Registration Shortfall Amount” shall have the meaning set
forth in Section 2(a) below.

          “Warrants” shall have the meaning set forth in the recitals.

          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

          2. REGISTRATION.

               a. MANDATORY REGISTRATION. Following the closing of the Asset
Purchase, the Company shall prepare, and, on or prior to the Initial
Registration Filing Deadline, file with the Commission a Registration Statement
on Form S-1 (or, if Form S-1 is not then available, on such form of Registration
Statement as is then available to effect a registration of the Registrable
Securities, subject to the consent of the Buyer, which consent will not be
unreasonably withheld) (the “Initial Registration Statement”) covering the
resale of all or the maximum portion of the Registrable Securities as permitted
by SEC Guidance. The Company shall thereafter use its best efforts to cause the
Initial Registration Statement to become effective as soon as possible after
such filing, but in any event no later than the Effectiveness Deadline, and
shall keep the Initial Registration Statement current and effective pursuant to
Rule 415 at all times during the Effectiveness Period. The Initial Registration
Statement (including any amendments or supplements thereto and Prospectuses
contained therein) shall not, at the time of filing thereof, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading.

          The Initial Registration Statement, to the extent allowable under the
1933 Act (including Rule 416 promulgated thereunder), shall state that such
Initial Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon exercise of or
otherwise pursuant to the Warrants, or upon conversion or otherwise pursuant to
the Debentures, to prevent dilution resulting from stock splits, stock dividends
or similar transactions and shall contain (unless otherwise directed by at least
a three-fourths (3/4) majority in interest of the Buyers) substantially the
“Plan of Distribution” attached hereto as Annex A.

               The number of shares of Common Stock initially included in such
Initial Registration Statement shall be no less than one hundred and fifty
percent (150%) of the aggregate number of Warrant Shares and Debenture Shares
that are then issuable upon exercise or conversion of or otherwise pursuant to
the Warrants and the Debentures, without regard to any limitation on the Buyer’s
ability to exercise the Warrants or Debentures (collectively, the “Target
Registration Amount”). Notwithstanding the foregoing, if the Company is advised
by the Staff, in a written comment letter or otherwise, that it is not eligible
to conduct the offering of the Registrable Securities under Rule 415 because of
the number of shares sought to be included in the Initial Registration Statement
(or any other Registration Statement required to be filed by the Company
pursuant hereto) then, subject to any applicable Registration Failure Liquidated
Damages (as defined herein), the Company may reduce (an “SEC Share Reduction”)
the number of shares covered by the Initial Registration Statement to the
maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415 (“Rule 415 Eligible”); provided
however, that the Company shall use diligent efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, SEC Compliance
and Disclosure Interpretations, No. 214.02 (Jan. 26, 2009). In the event the
Company reduces unilaterally the number of shares covered by such Registration
Statement to a number less than the Initial Registration Minimum, the Company
will be obligated to pay Registration Failure Liquidated Damages (as defined
below) to the Buyer. In the event of an SEC Share Reduction, the number of
Registrable Securities registered shall be cut back pro rata (based upon the
relative number of Warrants and Debentures held by each Buyer). In the event
that, due to an SEC Share Reduction or otherwise, any Registration Statement
filed hereunder shall (when combined with any previous Registration Statements
that are current and effective) register a number of shares of Common Stock
which is less than the Target Registration Amount (a “Target Registration
Shortfall”) then the unregistered portion of the Target Registration Amount (the
“Target Registration Shortfall Amount”) shall be included in the next Additional
Registration Statement (in accordance with Section 3(b) below).

5

--------------------------------------------------------------------------------

               The Company shall telephonically request effectiveness of a
Registration Statement as of 5:00 pm New York City Time on a Business Day. The
Company shall immediately notify the Buyer via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Business Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of such Registration Statement. The
Company shall, as early as practicable on the Business Day after the effective
date of such Registration Statement, file a final Prospectus with the
Commission, if required by Rule 424. The Company acknowledges that the number of
shares initially included in each Registration Statement represents a good faith
estimate of the maximum number of shares issuable upon exercise of or otherwise
pursuant to the Warrants and Debentures and shall be amended if not sufficient.
Each Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.

          b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of
the Effectiveness Period (as hereinafter defined) the Company shall determine to
file with the Commission a Registration Statement relating to an offering for
its own account or the account of others under the 1933 Act of any of its equity
securities (other than on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to Buyer written notice of such determination and, if within fifteen (15)
days after the delivery date of such notice, the Buyer shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Registrable Securities which are not then registered for resale
pursuant to a current and effective Registration Statement, and which the Buyer
requests to be registered except that, if (i) inclusion of such shares would
result in the offering not being Rule 415 Eligible, or (ii) in connection with
any underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Buyer has
requested inclusion hereunder (i) as would enable the offering to be Rule 415
Eligible, or (ii) as the underwriter shall permit;

6

--------------------------------------------------------------------------------

          PROVIDED, HOWEVER, that the Company shall not exclude any Registrable
Securities unless the Company has first excluded all other outstanding
securities, the holders of which are not entitled by contract to inclusion of
such securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities; and

          PROVIDED, FURTHER, HOWEVER, that, after giving effect to the
immediately preceding proviso, any exclusion of Registrable Securities shall be
made pro rata with holders of securities entitled to inclusion of their
securities in such Registration Statement by reason of demand registration
rights. No right to registration of Registrable Securities under this Section
2(b) shall be construed to limit any registration required under Section 2(a)
hereof. If an offering in connection with which the Buyer is entitled to
registration under this Section 2(b) is an underwritten offering, then the Buyer
shall, unless otherwise agreed by the Company, offer and sell such Registrable
Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering. Notwithstanding anything to the contrary set forth herein, the
registration rights of the Buyer pursuant to this Section 2(b) shall only be
available in the event the Company fails to timely file, obtain effectiveness or
maintain effectiveness of any Registration Statement to be filed pursuant to
Section 2(a) in accordance with the terms of this Agreement and shall terminate
and be of no further force and effect once the Company satisfies its obligations
under this Agreement.

          3. OBLIGATIONS OF THE COMPANY. In connection with the registration of
the Registrable Securities, the Company shall have the following obligations:

               a. The Company shall prepare promptly, and file with the
Commission as soon as practicable after the date of the closing under the
Purchase Agreement (the “Closing Date”) (but no later than the Filing Deadline),
Registration Statements with respect to the number of Registrable Securities
provided in Section 2(a), and thereafter use its best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall cause each such
Registration Statement relating to Registrable Securities to become effective no
later than the Effectiveness Deadline, and shall keep the Registration Statement
current and effective pursuant to Rule 415 at all times during the Effectiveness
Period. The Registration Statement (including any amendments or supplements
thereto and Prospectuses contained therein) shall not, at the time of filing
thereof, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading.

7

--------------------------------------------------------------------------------

               b. The Company shall (i) prepare and file with the Commission
such amendments (including post-effective amendments) and supplements to each
Registration Statements and the Prospectus used in connection with the
Registration Statements as may be necessary to keep the Registration Statements
current and effective at all times during the Effectiveness Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by the
Registration Statements until the earlier of such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statements and the end of the Effectiveness Period, (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424, (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
a Registration Statement or any amendment thereto and provide as promptly as
reasonably possible to the Buyer true and complete copies of all correspondence
from and to the Commission relating to a Registration Statement (provided that,
the Company may excise any information contained therein which would constitute
material non-public information as to a Buyer which has not executed a
confidentiality agreement with respect thereto with the Company), and (iv)
comply in all material respects with the applicable provisions of the 1933 Act
and the 1934 Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Buyer thereof set forth in such Registration Statement as so
amended or in such Prospectus as so supplemented.

               In the event of a Target Registration Shortfall (the date of each
of which is referred to as a “Registration Trigger Date”), or in the event that
on any Business Day (as defined in the Debenture) (each such Business Day is
also referred to as a “Registration Trigger Date”) the number of shares
available under a Registration Statement filed pursuant to this Agreement is
otherwise insufficient to cover all of the Registrable Securities issued or
issuable upon exercise of or otherwise pursuant to the Warrants (based on the
Exercise Price then in effect, as defined in the Warrants) or the conversion of
the Debentures (based on the Conversion Price then in effect, as defined in the
Debentures), and otherwise issuable pursuant to the Transaction Documents, in
each case without giving effect to any limitations on the Buyer’s ability to
exercise the Warrants or the Debentures, or otherwise receive shares of Common
Stock pursuant to the Transaction Documents, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both (each, an “Additional Registration
Statement”), as soon as practicable so as to cover at least 150% of the total
number of Registrable Securities so issued or issuable (based on the Exercise
Prices of the Warrants and the Conversion Price of the Debentures, and such
other relevant factors on which the Company reasonably elects to rely, and
without giving effect to any limitations on exercise contained in the Warrants
or limitations on conversion of the Debentures, or limitations on conversion or
exercise or other payment of shares contained in the Purchase Agreement) as of
the Registration Trigger Date (subject to an SEC Share Reduction, if
applicable). The Company shall prepare and file each Additional Registration
Statement as soon as practicable following any Registration Trigger Date, but
not later than the date that is sixty (60) days following the applicable
Registration Trigger Date (the “Additional Registration Filing Deadline”);
provided that, if Cutback Shares are required to be included in the Additional
Registration Statement, the “Additional Registration Filing Deadline” shall mean
the later of (i) the date that is sixty (60) days after the date substantially
all (as such term is then interpreted by the Commission) of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold, and (ii) the date that is six (6) months following the date of
effectiveness of the most recently effective Registration Statement or
Additional Registration Statement filed hereunder. The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within one hundred eighty (180) days of the Registration
Trigger Date (the “Additional Registration Effectiveness Deadline”) or as
promptly as practicable in the event the Company is required to increase its
authorized shares.

8

--------------------------------------------------------------------------------

               c. The Company shall furnish to the Buyer and its legal counsel,
promptly after the same is prepared and publicly distributed, filed with the
Commission, or received by the Company, one copy of each Registration Statement
and any amendment thereto, each preliminary prospectus, Prospectus and each
amendment or supplement thereto, and, in the case of the Registration Statement
referred to in Section 2(a), each letter written by or on behalf of the Company
to the Commission or the Staff, and each item of correspondence from the
Commission or the Staff, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto, and such other documents, as the Buyer may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Buyer. The Company will immediately notify the Buyer in writing of
the effectiveness of each Registration Statement or any post-effective amendment
thereto. The Company will promptly respond to any and all comments received from
the Commission or the Staff, with a view towards causing each Registration
Statement, or any amendment thereto, to be declared effective by the Commission
as soon as reasonably practicable and shall file an acceleration request as soon
as practicable, but no later than five (5) business days following the
resolution or clearance of all Commission comments or, if applicable, following
notification by the Commission that any such Registration Statement or any
amendment thereto will not be subject to review.

               d. Prior to any resale of Registrable Securities by a Buyer, the
Company shall use reasonable efforts to (i) register and qualify the Registrable
Securities covered by the Registration Statements under such other securities or
"blue sky" laws of such jurisdictions in the United States as the Buyer shall
reasonably request, (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Effectiveness Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Effectiveness Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions.

               e. The Company shall notify the Buyer as promptly as reasonably
practicable after becoming aware of the following events: state a untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided that,
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information. For not more than
ten (10) consecutive calendar days (or a total of not more than twenty (20) days
in any twelve (12) month period), the Company may delay the disclosure of
material non-public information concerning the Company (as well as prospectus or
Registration Statement updating) the disclosure of which at the time is not, in
the good faith opinion of the Company, in the best interests of the Company (an
“Allowed Delay”); provided, however, that the Company shall promptly (i) notify
the Buyer in writing of the existence of (but in no event, without the prior
written consent of the Buyer, shall the Company disclose to the Buyer any of the
facts or circumstances regarding) material non-public information giving rise to
an Allowed Delay, and (ii) advise the Buyer in writing to cease all sales under
such Registration Statement until the end of the Allowed Delay; provided, that
the above actions are consistent with the requirements of the 1933 Act and/or
1934 Act or other applicable law. The Company shall use its best efforts to
ensure the use of the Prospectus may be resumed as promptly as practicable. Upon
expiration of the Allowed Delay, the Company shall again be bound by the
provisions of this Section 3(e) with respect to the information giving rise
thereto. Nothing herein relieves the obligations set forth in the Debentures or
the Warrants relative to Registration Failure Liquidated Damages or payments of
the Default Amount pursuant to Events of Default.

9

--------------------------------------------------------------------------------

               f. The Company shall use its best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify the Buyer who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance of such order and the resolution
thereof.

               g. The Company shall permit a single firm of counsel designated
by the Buyer to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), at the Company’s cost, not to exceed $2,000, a reasonable period of
time prior to their filing with the Commission (such period to be not less than
five (5) business days but not more than ten (10) business days) and not file
any document in a form to which such counsel reasonably objects and will not
request acceleration of such Registration Statement without prior notice to such
counsel.

               h. The Company shall hold in confidence and not make any
disclosure of information concerning the Buyer provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company agrees that
it shall, upon learning that disclosure of such information concerning the Buyer
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Buyer prior to making such
disclosure, and allow the Buyer, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, such information.

10

--------------------------------------------------------------------------------

               i. If the Company becomes eligible for listing on a national
securities exchange, the Company shall use its best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) to the extent the securities of the same class or series are not then
listed on a national securities exchange, secure the designation and quotation
of all the Registrable Securities covered by the Registration Statement on the
Nasdaq Global Select Market or, if not eligible for the or the Nasdaq Global
Select Market on the Nasdaq Global Market or, if not eligible for the Nasdaq
Global Market, on the OTC Bulletin Board and, without limiting the generality of
the foregoing, to arrange for at least two market makers to register with FINRA
as such with respect to such Registrable Securities.

               j. The Company shall appoint a transfer agent and registrar,
which may be a single entity, for the Registrable Securities not later than the
Effective Date of the Initial Registration Statement.

               k. The Company shall cooperate with the Buyer who holds
Registrable Securities being offered and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to such Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
managing underwriter or underwriters, if any, or the Buyer may reasonably
request and registered in such names as the managing underwriter or
underwriters, if any, or the Buyer may request, and, within five (5) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the Commission, the Company shall deliver, and shall cause
legal counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to the Buyer) an appropriate instruction and
an opinion of such counsel in the form required by the transfer agent in order
to issue the Registrable Securities free of restrictive legends.

               l. At the request of the holders of a three-fourths (3/4)
majority-in-interest of the Registrable Securities, the Company shall prepare
and file with the Commission such amendments (including post-effective
amendments) and supplements to a Registration Statement and any Prospectus used
in connection with the Registration Statement as may be reasonably necessary in
order to change the plan of distribution set forth in such Registration
Statement; provided, that if such change is not legally necessary in order for
the Buyers to timely sell their Registrable Securities, the Company shall not be
required to effect such amendments if they will impose any additional
requirements, including costs, on the Company.

               m. The Company shall take all other reasonable actions necessary
to expedite and facilitate disposition by the Buyer of Registrable Securities
pursuant to a Registration Statement.

               n. The Company shall comply with all applicable laws related to a
Registration Statement and offering and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including without limitation the 1933 Act and the 1934 Act and the rules and
regulations promulgated by the Commission).

11

--------------------------------------------------------------------------------

                o. Further Registration Statements. Except for a Registration
Statement filed on behalf of the Buyer pursuant to Section 2 or Section 3 of
this Agreement, and except for an underwritten public offering, the Company
shall not file any registration statements or amend (in such a manner as to
increase the number of shares registered) any already filed registration
statement with the Commission or with state regulatory authorities without the
consent of the Buyer until the expiration of the “Exclusion Period”, which shall
be defined as the earlier of (i) the date that the Registration Statement shall
have been current and available for use in connection with the resale of the
Registrable Securities for a period of 180 days, or (ii) until all Debenture
Shares and Warrant Shares have been resold or transferred by the Buyers pursuant
to the Registration Statement or are eligible for immediate unrestricted resale
pursuant to Rule 144, without volume limitations. The Exclusion Period will be
tolled during the pendency of an Event of Default as defined in the Debenture or
an Event of Default as defined in the Warrants.

               p. FINRA Rule 2710 Filing; Broker Compensation. The Company shall
effect a filing with respect to the public offering contemplated by the
Registration Statement (an “Issuer Filing”) with FINRA pursuant to FINRA Rule
2710 within one Business Day of the date that the Registration Statement is
first filed with the Commission and pay the filing fee required by such Issuer
Filing. The Company shall use commercially reasonable efforts to pursue the
Issuer Filing until FINRA issues a letter confirming that it does not object to
the terms of the offering contemplated by the Registration Statement.

               q. No Piggyback Registrations. Neither the Company nor any of its
security holders (other than the Buyers in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement (including but not
limited to any Registration Statement under Section 2(a) hereof or any amendment
or supplement thereto under Section 3(b) hereof) other than the Registrable
Securities, and the Company shall not during the Effectiveness Period enter into
any agreement providing any such right to any of its security holders. In
addition, the Company shall not offer any securities for its own account or the
account of others in any Registration Statement under Section 2(a) hereof or any
amendment or supplement thereto under Section 3(b) hereof without the consent of
the holders of three-fourths (3/4) of the Registrable Securities.

          4. REGISTRATION FAILURE. If:

                    (i) in the aggregate among all Buyers on a pro-rata basis
based on their purchase of the Purchase Securities pursuant to the Purchase
Agreement, the Initial Registration Statement registering for resale all of the
Initial Registration Minimum (except as the result of a SEC Share Reduction) is
not filed by the Initial Registration Filing Deadline or is not declared
effective by the Commission by the Effectiveness Deadline; or

                    (ii) the Company files the Initial Registration Statement
without affording the Buyers the opportunity to review and comment on the same
as required by Section 3(g) herein; or

12

--------------------------------------------------------------------------------

                    (iii) the Company fails to file with the Commission a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the 1933 Act, within five Business
Days of the date that the Company is notified (orally or in writing, whichever
is earlier) by the Commission that such Registration Statement will not be
reviewed or will not be subject to further review; or

                    (iv) prior to the effective date of a Registration
Statement, the Company fails to file a pre-effective amendment and otherwise
provide a commercially reasonable written response to any comments made by the
Commission in respect of such Registration Statement within 15 Business Days
after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective; or

                    (v) after the effective date of a Registration Statement,
such Registration Statement ceases for any reason to remain continuously
effective as to all Registrable Securities included in such Registration
Statement, or the Buyers are otherwise not permitted to utilize the Prospectus
therein to resell such Registrable Securities, for more than 10 consecutive
calendar days or more than an aggregate of 15 calendar days (which need not be
consecutive calendar days) during any 12-month period (or an aggregate of 25
calendar days if the Company is negotiating a merger, consolidation, acquisition
or sale of all or substantially all of its assets or a similar or other material
transaction and, in the written opinion of counsel to the Company, the
Registration Statement would be required to be amended to include information
concerning such pending transaction(s) or the parties thereto which information
is not available or may not be publicly disclosed at the time);

                    (vi) the Initial Registration Statement and any Additional
Registration Statement required to be filed hereunder is not filed by the
applicable Filing Deadline or it is not declared effective by the applicable
Effectiveness Deadline; or(vii) the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144 as to the applicable
Registrable Securities;

                    (any such failure or breach being referred to as a
“Registration Failure”, and for purposes of clause (i), (ii) or (vii), the date
on which such Registration Failure occurs, and for purpose of clause (iii) the
date on which such five Business Day period is exceeded, and for purpose of
clause (iv) the date which such 10 Business Day period is exceeded, and for
purpose of clause (v) the date on which such 10 consecutive or 15 aggregate
calendar day period, as applicable, is exceeded being referred to as a
“Registration Failure Date”);then, in addition to any other rights the Buyers
may have hereunder or under applicable law, (A) with respect to clause (i),
above, the Interest Rate (as defined in the Debentures) payable on the
Debentures shall (retroactively to the date the Interest (as defined in the
Debentures) began to accrue under the Debentures) increase from 11% to 13% until
such time as the Initial Registration Statement is filed or declared effective
by the Commission, as applicable, and as of such date the Interest Rate will
reset to 11%, (B) with respect to clause (vii), the Company shall pay to a
Buyer, in cash, as partial liquidated damages and not as a penalty, by reason of
any such delay in or reduction of Buyer’s ability to sell the Registrable
Securities, an amount in cash equal to two percent (2.0%) of the aggregate
purchase price of such Buyer’s Debentures pursuant to the Purchase Agreement on
the day of such failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (x) the date
such failure is cured and (y) such time that such public information is no
longer required for the Buyers to transfer the Registrable Securities pursuant
to Rule 144, and (C) with respect to any other clause of this Section 4, on each
such Registration Failure Date and on each monthly anniversary of each such
Registration Failure Date (if the applicable Registration Failure shall not have
been cured by such date) until the applicable Registration Failure is cured, the
Company shall pay to each Buyer an amount (“Registration Failure Liquidated
Damages”) in cash, as liquidated damages and not as a penalty, equal to 2% of
the aggregate purchase price paid by such Buyer pursuant to the Purchase
Agreement for any unconverted Debentures. The parties agree that the Company
shall not be liable for liquidated damages under this Section 4 with respect to
any Warrants, Debentures, Debenture Shares or Warrant Shares in the event that
such Warrants are exercisable in a Cashless Exercise (as defined therein) and
such Debentures are convertible for shares of Common Stock, and the underlying
Warrant Shares or Debenture Shares are eligible for sale under Rule 144 (without
volume or other ) following such Cashless Exercise or conversion.

13

--------------------------------------------------------------------------------

                    (vii) Notwithstanding (i) to (vi) above, the Company shall
not be liable for Registration Failure Liquidated Damages if (1) the Company
makes all filings as and when required by this Agreement, (2) the Company
responds to any comments from the SEC regarding a Registration Statement within
ten (10) Business Days of the date of receipt of such comments, and (3) the
Company uses its best efforts to have the subject Registration Statement
declared effective for the number of shares required hereunder as quickly as
reasonably possible. Registration Failure Liquidated Damages shall be due and
payable by the fifth (5th) day of the calendar month in which they accrue. If
the Company fails to pay any liquidated damages pursuant to this Section in full
within five (5) days after the date payable, the Company will pay interest
thereon at a rate of 18% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Buyer, accruing daily from the
date such liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. The liquidated damages pursuant to the terms hereof
shall apply on a daily pro rata basis for any portion of a month prior to the
cure of a Registration Failure.

          5. OBLIGATIONS OF THE BUYER. In connection with the registration of
the Registrable Securities, the Buyer shall have the following obligations:

               a. It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of the Buyer that the Buyer shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.

               b. The Buyer, by the Buyer’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless the Buyer has notified the Company in writing of
the Buyer’s election to exclude all of the Buyer’s Registrable Securities from
the Registration Statements.

               c. In the event of an underwritten offering pursuant to Section
2(b) in which any Registrable Securities are to be included, the Buyer agrees to
enter into and perform the Buyer’s obligations under an underwriting agreement,
in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of the Registrable Securities, unless the
Buyer has notified the Company in writing of the Buyer’s election to exclude all
of the Buyer’s Registrable Securities from such Registration Statement.

14

--------------------------------------------------------------------------------

               d. The Buyer agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(e) or
3(f), the Buyer will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Buyer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(e) or 3(f) and, if so directed by
the Company, the Buyer shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Buyer’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

               e. No Buyer may participate in any underwritten registration
hereunder unless the Buyer (i) agrees to sell the Buyer’s Registrable Securities
on the basis provided in any underwriting arrangements in usual and customary
form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions.

               f. Each Buyer agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Shareholder Questionnaire”) by the end of the fifth (5th) Business Day following
the date on which such Buyer receives draft materials in accordance with this
Section.

          6. EXPENSES OF REGISTRATION. All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any trading
market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities) and (D) if not previously paid by the Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which a Buyer intends to make sales of
Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long as the
broker is receiving no more than a customary brokerage commission in connection
with such sale, (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.

15

--------------------------------------------------------------------------------

In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In addition, the Company shall pay all fees of counsel incurred by
the Buyer in connection with the registration of the Registrable Securities
pursuant to this Agreement. In no event shall the Company be responsible for any
broker or similar commissions of the Buyer or, except to the extent provided for
in the Transaction Documents, any legal fees or other costs of the Buyer.

          7. INDEMNIFICATION. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

               a. To the extent permitted by law, the Company shall indemnify,
hold harmless and defend (i) the Buyer, (ii) the directors, officers, partners,
managers, members, employees, agents and each person who controls any Buyer
within the meaning of the 1933 Act or the 1934 Act, if any, (iii) any
underwriter (as defined in the 1933 Act) for the Buyer in connection with an
underwritten offering pursuant to Section 2(b) hereof, and (iv) the directors,
officers, partners, employees and each person who controls any such underwriter
within the meaning of the 1933 Act or the 1934 Act, if any (each, an
"Indemnified Person"), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened, in respect thereof, "Claims") to which any of them may become
subject insofar as such Claims arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in such
Registration Statement, or Prospectus contained therein, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, in
light of the circumstances under which they were made) not misleading, or (ii)
any violation or alleged violation by the Company of the 1933 Act, the 1934 Act
or any state securities law, or any rule or regulation thereunder, in connection
with the performance of any of its obligations under this Agreement, and will
reimburse each Indemnified Person for all legal and other expenses reasonably
incurred by it in connection with investigating or defending against such loss,
claim, damage, liability, cost, expense or action (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). The Company shall
reimburse the Indemnified Person, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim
within ten (10) Business Days of written notice thereof. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a): (A) shall not apply to a Claim arising out of or
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by any Indemnified Person or
underwriter for such Indemnified Person expressly for use in connection with the
preparation of such Registration Statement, or Prospectus contained therein, or
any amendment or supplement thereto; (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld; and
(iii) with respect to any preliminary prospectus, shall not inure to the benefit
of any Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
Prospectus, as then amended or supplemented, such corrected Prospectus was
timely made available by the Company pursuant to Section 3(c) hereof, and the
Indemnified Person was promptly advised in writing not to use the incorrect
Prospectus prior to the use giving rise to a Violation and such Indemnified
Person, notwithstanding such advice, used it. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Buyer pursuant to Section 10.

16

--------------------------------------------------------------------------------

               b. Promptly after receipt by an Indemnified Person under this
Section 7 of notice of the commencement of any action (including any
governmental action), such Indemnified Person shall, if Claim in respect thereof
is to be made against any the Company under this Section 7, deliver to the
Company a written notice of the commencement thereof, and the Company shall have
the right to participate in, and, to the extent the Company so desires, to
assume control of the defense thereof with counsel mutually satisfactory to the
Company and the Indemnified Person, as the case may be.

          PROVIDED, HOWEVER, that an Indemnified Person shall have the right to
retain its own counsel with the fees and expenses to be paid by the Company if,
in the reasonable opinion of counsel retained by the Company, the representation
by such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Buyer and shall be reasonably acceptable
to the Company, if the Buyer is entitled to indemnification hereunder. The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnified Person under this Section 7, except to the extent that the
Company is actually prejudiced in its ability to defend such action. The
indemnification required by this Section 7 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.

               c. To the extent permitted by law, but in an aggregate amount not
to exceed the Buyer’s purchase price for the Registrable Securities, the Buyer
will indemnify, hold harmless and defend (i) the Company, and (ii) the
directors, officers, partners, managers, members, employees, or agents of the
Company, if any (each, a “Company Indemnified Person”), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or are
based upon a Claim arising out of or based upon any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities, which occurs due to the inclusion by the Company in a Registration
Statement, or a Prospectus contained therein, or any amendment or supplement
thereto, of false or misleading information about the Buyer, where such
information was furnished in writing to the Company by the Buyer for the purpose
of inclusion in such Registration Statement.

          8. CONTRIBUTION. To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, in such proportion as is
appropriate to reflect the relative fault of the indemnifying person and the
Indemnified Person in connection with the actions, statements or omissions that
resulted in such Claims as well as any other relevant equitable considerations.
The relative fault of the indemnifying person and the Indemnified Person shall
be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such indemnifying person or indemnified
person, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.

17

--------------------------------------------------------------------------------

          9. REPORTS UNDER THE 1934 ACT. With a view to making available to the
Buyer the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the Commission that may at any time permit the
Buyer to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:

               a. make and keep public information available, as those terms are
understood and defined in Rule 144;

               b. file with the Commission in a timely manner all reports and
other documents required of the Company under the 1933 Act and the 1934 Act, so
long as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; and

               c. furnish to the Buyer so long as the Buyer owns Registrable
Securities, promptly upon written request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Buyers to sell such securities pursuant to Rule 144 without
registration.

          10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement
shall be automatically assignable by the Buyers to any transferee of all or any
portion of Registrable Securities if: (a) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (b) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (i) the name and address of such transferee or
assignee, and (ii) the Registrable Securities with respect to which such
registration rights are being transferred or assigned, (c) following such
transfer or assignment, the further disposition of such Registrable Securities
by the transferee or assignee is restricted under the 1933 Act and applicable
state securities laws, (d) at or before the time the Company receives the
written notice contemplated by clause (b) of this sentence, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein, and (e) such transfer shall have been made in accordance with
the applicable requirements of the Purchase Agreement. In the event that the
Buyer transfers all or any portion of its Registrable Securities pursuant to
this Section, the Company shall have at least ten (10) Business Days to file any
amendments or supplements necessary to keep the Registration Statement current
and effective pursuant to Rule 415, and the commencement date of any Event of
Default under the Debenture or the Warrants caused thereby will be extended by
ten (10) Business Days.

18

--------------------------------------------------------------------------------

          11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, and Buyers who hold three-fourths (3/4) of the
then outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon the Buyer and the Company.

          12. MISCELLANEOUS.

               a. A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

               b. Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company: To the address set forth immediately below such
Company’s name on the signature pages hereto.

With copy to:

Andrew J. Merken
Burns & Levinson LLP
125 Summer Street
Boston, Ma. 02110
Telephone: 617-345-3740
Fax: 617-345-3299

          If to a Buyer: To the address set forth immediately below such Buyer's
name on the signature pages hereto.

With copy to:

Stuart Neuhauser, Esq.
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Telephone: 212-370-1300
Fax: 212-370-7889

19

--------------------------------------------------------------------------------

Each party shall provide notice to the other party of any change in address.

               c. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

               d. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

               e. Subject to the requirements of Section 10 hereof, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties hereto.

               f. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

               g. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

               h. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

               i. Except as otherwise provided herein, all consents and other
determinations to be made by the Buyer pursuant to this Agreement shall be made
by Buyers holding three-fourths (3/4) of the Registrable Securities, determined
as if the all of the Warrants and Debentures then outstanding have been
converted or exercised into for Registrable Securities.

               j. The Company acknowledges that a breach by it of its
obligations hereunder could cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for breach of its obligations
hereunder could be inadequate and agrees, in the event of a breach or threatened
breach by the Company of any of the provisions hereunder, that the Buyer could
be entitled, in addition to all other available remedies in law or in equity, to
seek an injunction or injunctions to prevent or cure breaches of the provisions
of this Agreement and to seek to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or
other security being required.

20

--------------------------------------------------------------------------------

               k. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

               l. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

               m. The initial number of Registrable Securities included in any
Registration Statement and each increase to the number of Registrable Securities
included therein shall be allocated pro rata among the Buyers based on the
number of Registrable Securities held by the Buyer at the time of such
establishment or increase, as the case may be. In the event a Buyer shall sell
or otherwise transfer any of such holder's Registrable Securities, each
transferee shall be allocated a pro rata portion of the number of Registrable
Securities included in a Registration Statement for such transferor. Any shares
of Common Stock included in a Registration Statement and which remain allocated
to any person or entity which does not hold any Registrable Securities shall be
allocated to the remaining Buyers, pro rata based on the number of shares of
Registrable Securities then held by the Buyers. For the avoidance of doubt, the
number of Registrable Securities held by a Buyer shall be determined as if all
the Warrants hen outstanding and held by a Buyer were converted into or
exercised for Registrable Securities, without regard to any limitation on the
Buyer's ability to exercise the Warrants or convert the Debentures.

               n. There shall be no oral modifications or amendments to this
Agreement. This Agreement may be modified or amended only in writing.

[INTENTIONALLY LEFT BLANK]

21

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused
this Registration Rights Agreement to be duly executed as of the date first set
forth above.

COMPANY: BUYER:     ALLORA MINERALS, INC.               By: /s/ Michael
Matvieshen                                 /s/ Chandra
Pemmasani                                       Michael Matvieshen, President
and Chief Dr. Chandra Pemmasani Executive Officer       ADDRESS: ADDRESS:     5
– 215 Neave Road 8 Fieldstream Court Kelowna, British Columbia, Canada
Lutherville, MD 21093 V1V 2L9 Phone: Phone: Fax: Fax:  

22

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

        Legal Representative’s     Address and   Address and Buyer   Facsimile
Number   Facsimile Number           Dr. Chandra Pemmasani   8 Fieldstream Court
  Stuart Neuhauser, Esq.     Lutherville, MD 21093   Attorney at Law     Phone:
  Ellenoff Grossman & Schole LLP     Fax:   150 East 42nd Street, 11th Floor    
    New York, New York 10017         Phone: 212.370.1300         Fax:
212.370.7889

23

--------------------------------------------------------------------------------

Annex A

Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling shares:

          • ordinary brokerage transactions and transactions in which the broker
dealer solicits purchasers;

          • block trades in which the broker dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

          • purchases by a broker dealer as principal and resale by the broker
dealer for its account;

          • an exchange distribution in accordance with the rules of the
applicable exchange;

          • privately negotiated transactions;

          • settlement of short sales entered into after the effective date of
the registration statement of which this prospectus is a part;

          • broker dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share;

          • through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

          • a combination of any such methods of sale; or • any other method
permitted pursuant to applicable law.

          The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker dealers engaged by the Selling Stockholders may arrange for other broker
dealers to participate in sales. Broker dealers may receive commissions or
discounts from the Selling Stockholders (or, if any broker dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated,
but, except as set forth in a supplement to this Prospectus, in the case of an
agency transaction not in excess of a customary brokerage commission in
compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

          In connection with the sale of the common stock or interests therein,
the Selling Stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

24

--------------------------------------------------------------------------------

          The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).

          The Company is required to pay certain fees and expenses incurred by
the Company incident to the registration of the shares. The Company has agreed
to indemnify the Selling Stockholders against certain losses, claims, damages
and liabilities, including liabilities under the Securities Act.

          Because Selling Stockholders may be deemed to be “underwriters” within
the meaning of the Securities Act, they will be subject to the prospectus
delivery requirements of the Securities Act including Rule 172 thereunder. In
addition, any securities covered by this prospectus which qualify for sale
pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather
than under this prospectus. There is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

          We agreed to keep this prospectus effective until the earlier of (i)
the date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule 144
under the Securities Act or any other rule of similar effect or (ii) all of the
shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

          Under applicable rules and regulations under the Exchange Act, any
person engaged in the distribution of the resale shares may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the common stock by the Selling Stockholders or
any other person. We will make copies of this prospectus available to the
Selling Stockholders and have informed them of the need to deliver a copy of
this prospectus to each purchaser at or prior to the time of the sale (including
by compliance with Rule 172 under the Securities Act).

25

--------------------------------------------------------------------------------

Annex B

ALLORA MINERALS, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of ALLORA MINERALS, INC., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

          Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

1.      Name.

          (a)           Full Legal Name of Selling Securityholder

          (b)           Full Legal Name of Registered Holder (if not the same as
(a) above) through which Registrable Securities are held:

          (c)           Full Legal Name of Natural Control Person (which means a
natural person who directly or indirectly alone or with others has power to vote
or dispose of the securities covered by this Questionnaire):

26

--------------------------------------------------------------------------------

2. Address for Notices to Selling Securityholder:

Telephone:

Fax:

Contact Person:

3. Broker-Dealer Status:

          (a)           Are you a broker-dealer?

          Yes [ ]    No [ ]

          (b)           If “yes” to Section 3(a), did you receive your
Registrable Securities as compensation for investment banking services to the
Company?

          Yes [ ]    No [ ]

          Note:      If “no” to Section 3(b), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.

          (c)           Are you an affiliate of a broker-dealer?

          Yes [ ]    No [ ]

          (d)           If you are an affiliate of a broker-dealer, do you
certify that you purchased the Registrable Securities in the ordinary course of
business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

          Yes [ ]    No [ ]

          Note: If “no” to Section 3(d), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder. Except as set forth below in this Item 4, the undersigned is not
the beneficial or registered owner of any securities of the Company other than
the securities issuable pursuant to the Purchase Agreement:

          (a)           Type and Amount of other securities beneficially owned
by the Selling Securityholder:

_______________________________________________

27

--------------------------------------------------------------------------------

_______________________________________________

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

          State any exceptions here:
_____________________________________________

_____________________________________________


The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:                     Beneficial Owner:

                              By:

                                        Name: ___________________
                                        Title    ____________________


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[_________________________________________________________

28

--------------------------------------------------------------------------------